The court did not improvidently exercise its discretion in denying, without an evidentiary hearing, the defendant’s motion to withdraw his pleas of guilty. The defendant’s conclusory allegations that he was coerced to enter the plea agreements were directly belied by the record of the plea proceedings (see People v Owens, 43 AD3d 1185 [2007]; People v Morales, 17 AD3d 487 [2005]; People v Rangolan, 295 AD2d 543 [2002]; People v Fernandez, 291 AD2d 456 [2002]).
The defendant’s remaining contention is without merit. Spolzino, J.R, Covello, Angiolillo and Chambers, JJ., concur.